Simmons, C. J.
Where an accusation for cheating and swindling charged that the accused obtained credit from the prosecutor by falsely representing that named persons were indebted to him; and it nowhere appeared from the evidence that such representations, if made, were false, the only evidence upon that subject being to the effect that the persons named were not indebted to the accused in a sum over and above an amount which he himself owed to another person, a verdict of guilty was contrary to the evidence and should have been set aside on motion for a new trial.

Judgment reversed.


All the Justices concurring.